Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an e-mail by Daniel Schneider, Reg. No. 68,276, on September 2, 2022.

The application has been amended as follows:  Please replace claims 1, 23, and 24 with the following respectively numbered claims:

1. (Currently Amended)	A prediction system to predict a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants, the prediction system comprising:
a communication interface configured to receive telemetry data from a telemetry tracking system comprising an array of one or more anchor devices and one or more tracking devices associated with the first set of one or more participants or the second set of one or more participants, wherein:
the telemetry data includes positional data from (i) the array of one or more anchor devices, and (ii) one or more tracking devices respectively associated with the first set of one or more participants or the second set of one or more participants; 
the positional data is captured by the telemetry tracking system during the competition; and
the positional data is combined to obtain time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more participants in the competition; and
a processor coupled to the communication interface and configured to:
use the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions; and
determine, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, a prediction of the probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; 
identifying information corresponding to the playing data and the first play situation, wherein: 
the information corresponding to the playing data and the first play situation includes formational information for a particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model; and
the playing data is updated in real-time during the competition; and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, in real-time during the competition, the probability of the first future event occurring.
23. (Currently Amended)	A method to predict a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants, the method comprising:
receiving telemetry data from a telemetry tracking system comprising an array of one or more anchor devices and one or more tracking devices associated with the first set of one or more participants or the second set of one or more participants, wherein:
the telemetry data includes positional data from (i) the array of one or more anchor devices, and (ii) one or more tracking devices respectively associated with the first set of one or more participants or the second set of one or more participants; 
the positional data is captured by the telemetry tracking system during the competition; and
the positional data is combined to obtain time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more participants in the competition;
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions; and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, a prediction of the probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; 
identifying information corresponding to the playing data and the first play situation, wherein: 
the information corresponding to the playing data and the first play situation includes formational information for a particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model; and
the playing data is updated in real-time during the competition; and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, in real-time during the competition, the probability of the first future event occurring.

24. (Currently Amended)	A non-transitory computer readable storage medium containing a computer program and comprising computer instructions for predicting a probability of a future event occurring in a competition between a first competitor that includes a first set of one or more participants and a second competitor that includes a second set of one or more participants:
receiving telemetry data from a telemetry tracking system comprising an array of one or more anchor devices and one or more tracking devices associated with the first set of one or more participants or the second set of one or more participants, wherein:
the telemetry data includes positional data from (i) the array of one or more anchor devices, and (ii) one or more tracking devices respectively associated with the first set of one or more participants or the second set of one or more participants;
the positional data is captured by the telemetry tracking system during the competition; and
the positional data is combined to obtain time-stamped position information of one or more participants of one or both of the first set of one or more participants and the second set of one or more participants in the competition;
using the time-stamped position information to determine a first play situation of the competition, wherein the first play situation includes a current configuration of player positions; and
determining, based on at least the first play situation and playing data associated with at least a subset of one or both of the first set of one or more participants and the second set of one or more participants, a prediction of a probability of a first future event occurring at the competition including by:
identifying historical play configurations similar to the first play situation; 
identifying information corresponding to the playing data and the first play situation, wherein: 
the information corresponding to the playing data and the first play situation includes formational information for a particular team of the competition, the formation information being classified according to a classifier model determined according to a machine learning model; and
the playing data is updated in real-time during the competition; and
using play-by-play data associated with the historical play configurations indicating outcomes of next plays from given player configurations and information corresponding to the playing data and the first play situation to determine, in real-time during the competition, the probability of the first future event occurring.

Reasons for Allowance
Claims 1-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  the examiner is persuaded by applicant’s arguments in the response dated August 23, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147. The examiner can normally be reached M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WERNER G GARNER/Primary Examiner, Art Unit 3715